OPINION — AG — ** HOMESTEAD EXEMPTIONS — ARMED FORCES ** A PERSON IN THE ARMED FORCES (MILITARY FORCES, ARMY, NAVY ETC.) OF THE UNITED STATES ON ACTIVE DUTY ON JANUARY 1, 1056, IF OTHERWISE QUALIFIED, IS ENTITLED TO A HAVE HOMESTEAD EXEMPTION UNDER THE PROVISIONS OF 68 Ohio St. 33 [68-33], AS AMENDED, AND THAT THIS IS TRUE WHETHER OR NOT SAID PERSON IS ACTUALLY DOMICILED THEREON ON JANUARY 1, 1056; AND THAT SAID HOMESTEAD EXEMPTION MAY BE APPLIED FOR BY SOME MEMBER OF HIS FAMILY OR BY HIS AGENT. IN REACHING THIS CONCLUSION, WE HAVE CONSIDERED THE FACT THAT THE TAXABLE STATUTES OF REALTY FOR AD VALOREM TAXES IS DETERMINED AS OF JANUARY 1ST OF ANY GIVEN YEAR. (TAXES, RESIDENCE) CITE: OPINION NO. MARCH 17, 1054 — RHODES, 68 Ohio St. 33 [68-33] (JAMES P. GARRETT)